Citation Nr: 1623974	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right index and long finger proximal interphalangeal joint (PIP) osteoarthritis. 
 
2.  Entitlement to service connection for left index and long finger proximal interphalangeal joint (PIP) osteoarthritis. 
 
3.  Entitlement to service connection for right shoulder acromioclavicular joint osteoarthritis. 
 
4.  Entitlement to service connection for left shoulder acromioclavicular joint osteoarthritis. 
 
5.  Entitlement to service connection for an unspecified bone disorder. 
 
6.  Entitlement to service connection for an unspecified chest disorder. 
 
7.  Entitlement to service connection for an unspecified heart disorder. 
 
8.  Entitlement to service connection for an unspecified internal organ disorder. 
 
9.  Entitlement to service connection for an unspecified joint disorder. 
 
10.  Entitlement to service connection for a left arm disorder. 
 
11.  Entitlement to service connection for an unspecified lung disorder. 
 
12.  Entitlement to service connection for an unspecified muscle condition, other than the neck and shoulders. 

13.  Entitlement to service connection for unspecified nerve damage, other than carpal tunnel syndrome. 
 
14.  Entitlement to service connection for an unspecified tissue condition. 
 
15.  Entitlement to service connection for an unspecified back disorder. 
 
16.  Entitlement to service connection for a right elbow disorder. 
 
17.  Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  Additionally, the record was held open for 60 days, in which the Veteran submitted additional medical evidence accompanied by a waiver. 

In January 2010, the Board remanded this case for additional development and consideration.  In December 2012, the Board determined that an Independent Medical Expert (IME) opinion was necessary prior to the adjudication of the Veteran's claims on the merits.  The expert opinion was obtained in January 2013 and associated with the claims file.  The Board remanded these matters again in March 2013 for AOJ consideration of additional evidence submitted by the Veteran for which he declined a waiver.

In a May 2013 rating decision, service connection was granted for bilateral shoulder and neck myofascial pain syndrome; left hand and right index and long finger burn residuals; bilateral carpal tunnel syndrome; hydrocephalus; and left hand, and right index and long finger burn scars.  Therefore, the issues of service connection for neck and head disabilities, and bilateral carpal tunnel syndrome are no longer on appeal.  Furthermore, despite the grants related to the right and left hand, the underlying claims for service connection for osteoarthritis of the bilateral shoulder, bilateral index and long fingers remain on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further remand is necessary prior to proceeding with adjudication of this appeal.  In this regard, additional attempts to obtain medical reports are required to ensure that the duty to assist has been fulfilled and an additional addendum opinion is needed based on recent procedural development.

The Veteran's claims stem from his account of an electrical injury in service.  The current medical opinions both for and against the claims appear to center around the nature and/or extent of the injuries sustained in connection with the electrical injury.  However, the private treatment records relating to treatment caused by the electrical injury in service are not of record.  The Board finds that further efforts must be made to obtain any relevant records.  

The Board points out that the Veteran's complete service personnel records have not yet been obtained and could shed some light on where and when the Veteran received private treatment at the German hospital related to electrical injury.  Of note, in his initial claim for VA benefits, the Veteran stated that the German hospital where he received treatment may have been in Helmstedt, Germany.  Additionally, in a July 2008 statement, the Veteran pointed out other potential sources of information.  He suggested that the Army Security Agency or the battalion to which he was assigned may have an incident report or received notice of the injury.  The limited available personnel records show that the Veteran was assigned to Company A of the 319th United States Army Security Agency Battalion (Corps) and Company A, 17th United States Army Security Agency Field Station.  Regarding timeframe, in his May 2008 claim for benefits, the Veteran report in his May 2008 claim for VA benefits that the incident occurred sometime between September 1966 and May 1967, and during a VA examination he reported that the incident occurred around March 1967.  Various personnel orders show that he was stationed in Wobeck, Germany from around November 1965 until at least January 1967.  Additionally, the Veteran also noted that the date of an Inspector General inspection at Wobeck, Germany would help, as the inspection occurred soon after the injury.  
 
Given the foregoing, the Board finds that another attempt should be made to obtain service personnel records and to identify and obtain records from the private hospital where the Veteran received treatment in service for his electrical injury.

Next, the Veteran should be afforded a VA examination pertaining to his claimed back disability.  Although he sustained a post-service back injury in April 1969, for which he underwent surgery, he reported that he had left leg symptoms and was told of a possible disc problem in March 1969, and service treatment records show that he was assessed with a lumbar strain in January 1968, just prior to leaving service.  Additionally, in April 1969, following a laminectomy, disc tissue from L5-S1 was sent to pathology, which showed that a portion of the tissue shows reasonably well-preserved fibrocartilage, but many fragments show degeneration changes with fraying and fragmentation.  A diagnosis was rendered of degenerating fibrocartilage (intervertebral disc).  Based on the foregoing, the Board finds that an opinion should be obtained as to whether the Veteran's current low back disability is related to his lumbar strain in service.

Additionally, it appears that there are relevant private treatment records that remain outstanding.  In this regard, the Veteran has placed the onset of various disabilities following a July 2000 motor vehicle accident, and an August 2009 opinion submitted in support of the Veteran's claim also references that accident in support of the opinion offered.  Specifically, the provider stated that due to the Veteran's in-service electrical injury, the Veteran had a difficult time recovering from the July 2000 motor vehicle accident.  Therefore, records relating to treatment for or recovery from injuries sustained in that accident should be obtained.  In an April 2004 treatment note, the Veteran reported seeing several doctors and a chiropractor following the accident.  

While some private treatment records have been obtained, it appears that only limited records have been requested, including those dated from 2004 on and relating to the shoulder.  Moreover, the records obtained reference prior treatment for which there are no associated records, as well as the existence of a paper file (versus electronic records).  Also, no records have been requested from earlier primary care physician, Dr. Dana Hardin, in Ivins, Utah, as noted in February 2001 and January 2002 treatment records, or Dr. Robert Blayney before that, as mentioned in an April 2000 private treatment record.  Indeed, there not even ongoing treatment notes from the providers who have provided positive opinions for the Veteran.  Thus, remand is necessary to obtain all relevant outstanding treatment records.  The Board acknowledges that the Veteran has been provided the opportunity to identify and submit authorizations for the release of some treatment providers; however, that was primarily in connection with his initial more limited bilateral shoulder claim.

The Board observes that a handwritten notation on February 2014 printout suggests the existence of a temporary file.  On remand, the RO should ensure that any such file, should it exist, has been associated with the Veteran's virtual claims file.

Finally, as noted in the Introduction, in May 2013, service connection was granted for numerous disabilities.  Thus, an opinion as to whether any of the Veteran's service-connected disabilities caused or aggravates his non-service connected disabilities is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Determine whether there is any temporary paper file for the Veteran and, if so, associate it with his electronic claims file.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his claimed electrical injury residuals in service and at any time since service, to include any provider who treated him following a July 2000 motor vehicle accident.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  Of note, records should be requested from Dr. Bradley Root, Physical Medicine and Rehabilitation Clinic; Dr. Charisma Pinna, Southwest Musculoskeletal Clinic; Dr. Dana Hardin in Ivins, Utah; Dr. Robert L. Blayney in Denver or Centennial, Colorado; Dr. Hernstorf in Shenandoah, Iowa; and the hospital located in Helmstedt, Germany.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain and associate with the claims file any relevant ongoing VA treatment records.  All attempts to secure these records must be documented in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Request the Veteran's complete service personnel and medical records through official sources, as well as any additional records relating to the electrical injury in service occurring sometime between September 1966 and May 1967 (also reported as occurring around March 1967), to include any incident report or hospital bill sent to the Army Security Agency Headquarters, the 319th Army Security Agency Battalion, or the 17th Army Security Field Station.

If the records are determined to be unavailable, issue a formal finding of unavailability documenting such, and notify the Veteran and his representative accordingly.

4.  If any additional service personnel or medical records are associated with the electronic claims file, obtain an addendum opinion from a specialist (a trauma surgeon, if available) or if not, an appropriate examiner, as to whether any of the Veteran's currently claimed disabilities are residuals of his electrical injury in service.  An opinion as to whether any of the Veteran's service-connected disabilities caused or aggravates (permanently causes an increase in severity) any claimed non-service connected disability should also be provided.

5.  After conducting any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




